DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 02/27/2020 canceling Claims 31, 32 and 34; and amending Claims 13, 22, 26, 28, 30 and 33.  Claims 23 – 27, 29, 30 and 33 were withdrawn from consideration regarding restriction requirement mailed on 05/15/2019.

Election/Restrictions
In the Remarks filed on 02/27/2020 Applicant requests rejoinder of claims 26, 30 and 33 in light of current amendments to those claims.  There is not support for claim 26 in regarding elected invention.  Flow device 733 can control pressure and temperature according to discussion Applicant par. 86.  However there is only discussion in Applicant disclosure regarding “pressure equal to or greater than an outlet pressure corresponding of the compressor” before the pressure regulating device 733 such that it is not known what the pressure is after regulation by the pressure regulating device 733 (see Applicant par. 85).  Claims 30 and 33 are rejoined.  Therefore Claims 13, 22, 28, 30 and 33 are examined.

Claim Objections
Claims 13, 28, 30 and 33 are objected to because of the following informalities:  
the phrase “warmed compressed air charge” in line 10 of claim 13 and line 2 of claim 30 should be changed to - - warmed delivered compressed air charge - - for 
the phrase “the compressed air charge” in lines 4-5 of claim 28 should be changed to - - the stored compressed air charge - - for proper clarity and antecedent basis; and
the phrase “an input an input” in line 2 of claim 33 should be changed to - - an input - - for proper clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “the warmed delivered compressed air charge has a temperature … less than a temperature of the second compressed air charge” in lines 14-15 wherein the second compressed air charge is produced by the compressor (see lines 1-9 of claim 13).  Applicant specification par. 121 explains that the air charge at the compressor outlet temperature (i.e. the second compressed air .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 22, 28, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5934063 (Nakhamkin ‘063) in view of US Patent 7325401 B1 (Kesseli) and US Patent 4885912 (Nakhamkin ‘912).
Regarding claims 13, 28 and 30, Nakhamkin ‘063 teaches (see fig. 5 below) a method of delivering a cooling air charge to a gas turbine system 12 comprising:
delivering a stored compressed air charge (at 50 in fig. 5 below) from a storage volume 28;
an inlet charge (see fig. 5 below);
compressing the inlet charge (see fig. 5 below) in a compressor 14 to produce a second compressed air charge (at 21 in fig. 5 below);

inputting the second compressed air charge (at 21 in fig. 5 below) and the heated compressed air charge (see fig. 5 below) in a mixer (see fig. 5 below) to produce a mixer output charge (see fig. 5 below) wherein the stored compressed air charge (at 50 in fig. 5 below) has a temperature (100[Symbol font/0xB0] F) less than (see fig. 5 below) a temperature (773[Symbol font/0xB0] F) of the second compressed air charge (at 21 in fig. 5 below) and the mixer output charge (see fig. 5 below) having a temperature (672[Symbol font/0xB0] F) less than (see fig. 5 below) the temperature (773[Symbol font/0xB0] F) of the second compressed air charge (at 21 in fig. 5 below);
injecting the mixer output charge (see fig. 5 below) and a corresponding fuel charge (see “FUEL” in fig. 5 below) into a combustion chamber 18 to heat the mixer output charge and produce a corresponding exhaust charge (see fig. 5 below);
expanding the exhaust charge in a turbine 16, wherein expanding the exhaust charge in the turbine drives the compressor 14 and a generator 20 and produces an expanded exhaust charge (see fig. 5 below), the expanded exhaust charge input to the second heat exchanger 52; and
regulating a flow rate of the heated compressed air charge (see fig. 5 below) in a flow regulating device 54 (see fig. 2 and col. 4 ll. 2-5 explaining that valve 54 necessarily accompanies heat exchanger 52; also see col. 2 ll. 66-67), the flow regulating device 54 having an output coupled to the mixer (see fig. 2; and fig. 5 below).

    PNG
    media_image1.png
    679
    860
    media_image1.png
    Greyscale
[AltContent: textbox (inlet charge)][AltContent: arrow][AltContent: textbox (mixer)][AltContent: textbox (mixer output charge)][AltContent: arrow][AltContent: textbox (exhaust charge)][AltContent: arrow][AltContent: textbox (expanded exhaust charge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (heated compressed air charge)][AltContent: arrow]
Nakhamkin ‘063 is silent 
regarding claim 13 delivering the Nakhamkin ‘063 stored compressed air charge from the storage volume 28 to a first heat exchanger; transferring heat from the Nakhamkin ‘063 inlet charge to the Nakhamkin ‘063 stored compressed air charge in the first heat exchanger to produce a cooled inlet air charge and a warmed delivered compressed air charge from the first heat exchanger; and wherein the warmed delivered compressed air charge has a temperature above a temperature of the storage volume and less than a temperature of the second compressed air charge; 
regarding claim 28 wherein the first heat exchanger includes a first heat exchanger inlet coupled to a compressed charge inlet line and a second heat exchanger inlet coupled to an inlet air source for providing the inlet charge, the first heat exchanger operable to transfer heat from the inlet charge to the stored compressed air charge from the compressed charge inlet line, the first heat exchanger including a cooled inlet air charge outlet coupled to the inlet of the compressor; and 
regarding claim 30 wherein the warmed delivered compressed air charge having a temperature below an output temperature of the compressor.
Kesseli teaches (see fig. 22 below) a gas turbine 201 (col. 10, l. 62) supplied with an air charge from compressed air storage 6 and further teaches (see fig. 22 below) delivering a stored compressed air charge from a storage volume 6 to a first heat exchanger 280; transferring heat from an inlet charge (at 210) to the stored compressed air charge in the first heat exchanger 280 to produce a cooled inlet air charge (see fig. 22 below) and a warmed delivered compressed air charge (see fig. 22 below) from the first heat exchanger 280; and compressing the cooled inlet air charge in a compressor 219 of a gas turbine 201 (col. 10, l. 62); the first heat exchanger 280 includes a first heat exchanger inlet (at 260) coupled to a compressed charge inlet line (line exiting storage volume 6) and a second heat exchanger inlet (just downstream of “210”) coupled to an inlet air source (at 210) for providing the inlet air charge, the first heat exchanger 280 operable to transfer heat from the inlet charge to the stored compressed air charge (the output of heat exchanger 280 that leads to compressor 219 has been cooled by transfer of heat from compressed air volume 206) from the compressed charge inlet line, the first heat exchanger 280 including a cooled inlet air charge outlet (see vertical arrow exiting heat exchanger 280 towards compressor 219 in fig. 22 below) coupled to the inlet of the compressor 219.

    PNG
    media_image3.png
    715
    930
    media_image3.png
    Greyscale
[AltContent: textbox (warmed compressed air charge)][AltContent: arrow][AltContent: textbox (cooled inlet air charge)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Nakhamkin ‘063 with delivering the Nakhamkin ‘063 stored compressed air charge from the storage volume 28 to a first heat exchanger and transferring heat from the Nakhamkin ‘063 inlet charge to the Nakhamkin ‘063 stored compressed air charge in the first heat exchanger to produce a cooled inlet air charge and a warmed delivered compressed air charge from the first heat exchanger wherein the first heat exchanger includes a first heat exchanger inlet coupled to a compressed charge inlet line and a second heat exchanger inlet coupled to an inlet air source for providing the inlet charge, the first heat exchanger operable to transfer heat from the inlet charge to the compressed air charge from the compressed charge inlet line, the first heat exchanger including a cooled inlet air charge outlet coupled to the inlet of the compressor as taught by Kesseli in order to facilitate reducing inlet temperature of air entering Nakhamkin ‘063 compressor 14 thereby reducing work of compression (Kesseli col. 14 ll. 30-38).
Nakhamkin ‘063 in view Kesseli teach the current invention but are silent wherein the warmed delivered compressed air charge has a temperature above a temperature of the storage volume and less than a temperature of the second compressed air charge; and wherein the warmed compressed air charge having a temperature below an output temperature of the compressor (i.e. a temperature below the temperature of the second compressed air charge).
It is further noted that Nakhamkin ‘063 discloses in fig. 5 the temperature of the second compressed air charge (773[Symbol font/0xB0] F) and the temperature of the inlet charge (90[Symbol font/0xB0] F) the latter of which controls the temperature of the warm delivered compressed air charge in conjunction with temperature of the stored compressed air charge in the storage volume.  Therefore Regarding claims 13, 28 and 30, Nakhamkin ‘063 in view Kesseli teach all the essential features of the claimed invention except the temperature of the storage volume.  
While Nakhamkin ‘063 in view Kesseli teach the general conditions of the claimed invention, Nakhamkin ‘063 in view Kesseli do not expressly teach the claimed temperature of the storage volume.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Nakhamkin ‘912 teaches that that it was known in the art that that varying the temperature of underground compressed air storage volumes of gas turbine 
Therefore, an ordinary skilled worker would recognize that the temperature of compressed air storage volumes is a result-effective variable that controls a thermal efficiency of the gas turbine and structural integrity and cost of the underground storage facility. Thus, the claimed temperature of the storage volume is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. a temperature of the storage volume, were disclosed in the prior art by Nakhamkin ‘063, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakhamkin ‘063 in view Kesseli’s invention to include a temperature of a storage volume wherein the warmed delivered compressed air charge has a temperature above a temperature of the storage volume in order to provide improved efficiency of gas turbine and improved structure of the storage volume facility as suggested and taught by Nakhamkin ‘912 in col. 4, lines 59-63.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive 
It is noted that Nakhamkin ‘912 as applied to Nakhamkin ‘063 in view Kesseli does not change the claimed relationship amongst temperatures discussed above in this claim 13, 28 and 30 analysis.  For example because the inlet charge taught by Nakhamkin ‘063 in fig. 5 above is ambient 90[Symbol font/0xB0] F the resulting warmed delivered compressed air charge of Nakhamkin ‘063 in view Kesseli and Nakhamkin ‘912 is similar to temperature of the stored compressed air charge of Nakhamkin ‘063 before modification (i.e., 100[Symbol font/0xB0] F).  Likewise cooling the inlet charge slightly from 90[Symbol font/0xB0] F does not appreciably change the downstream temperatures such as the temperature of 773[Symbol font/0xB0] F of the second compressed air charge at 21 in fig. 5 above.  For example even if the inlet charge was cooled significantly to be 59[Symbol font/0xB0] F (see fig. 1A of Nakhamkin ‘063) the second compressed air charge at 21 would be 673[Symbol font/0xB0] F (see fig. 1A of Nakhamkin ‘063) that is still be greater than the temperature of 672[Symbol font/0xB0] F of the mixer output in fig. 5 above as claim 13 requires.  Similarly the resulting temperature of the second compressed air charge at 21 is greater than the warmed delivered compressed air charge that was heated in the first heat exchanger with ambient air at 90[Symbol font/0xB0] F with regard to Nakhamkin ‘063 in view Kesseli and Nakhamkin ‘912.
Regarding claim 22, Nakhamkin ‘063 in view Kesseli and Nakhamkin ‘912 teach the current invention as claimed and discussed above.  Nakhamkin ‘063 further discloses (fig. 5 above) wherein the compressor 14 including a compressor inlet (see “inlet charge” in fig. 5 above), a plurality of compressor stages (the GE Frame 7EA gas turbine cited in col. 3 ll. 22-23 has a plurality of compressor stages; see GE NPL, page 
Regarding claim 33, Nakhamkin ‘063 in view Kesseli and Nakhamkin ‘912 teach the current invention as claimed and discussed above.  Nakhamkin ‘063 further discloses a mixer output (at “672” in fig. 5 above) is coupled to an input (see arrow just below combustor 18 in fig. 5 above) of the combustion chamber 18.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant cites par. 130 in the Remarks filed on 02/27/2020.  It is noted that there are no paragraphs numbered higher than 126 in the current specification.  Applicant argues the current amendment is not taught by references cited in the non-final office action against the claims.  However Applicant did not specify why the references do not teach the claimed invention.  Therefore the three references Nakhamkin ‘063 in view of Kesseli and Nakhamkin ‘912 are again cited in this office action as teaching the current claimed invention.  It is noted that US Patent 20100251712 A1 (Nakhamkin ‘712) may be used in place of Nakhamkin ‘912 to teach the claimed invention according to the discussion in the Pertinent Prior Art section below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lowering the temperature of the mixer output charge, thus increasing the energy gain of the system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent 20100251712 A1 (Nakhamkin ‘712) teaches gas turbine with compressed air storage wherein the temperature of the compressed air storage volume 36 is 80[Symbol font/0xB0]F.  This reference can also be used as a secondary reference to teach the claimed wherein the warmed delivered compressed air charge has a temperature above a temperature of the storage volume.  It is further noted that with an p[Symbol font/0x44]T wherein ṁ is mass flow rates as shown in fig. 5 of Nakhamkin ‘063, Cp is specific heat of air and [Symbol font/0x44]T is the change of temperature of each charge across the first heat exchanger in the scenario of Nakhamkin ‘063 in view of Kesseli and Nakhamkin ‘712.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741